 


113 HR 369 IH: Reducing Barriers to Veterans’ Benefits Act
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 369 
IN THE HOUSE OF REPRESENTATIVES 
 
January 23, 2013 
Mr. Benishek introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to establish a presumption of service connection for certain veterans with tinnitus or hearing loss. 
 
 
1.Short titleThis Act may be cited as the Reducing Barriers to Veterans’ Benefits Act. 
2.FindingsCongress finds the following: 
(1)Tinnitus is the most common service-connected disability for veterans from all periods of service, accounting for almost 841,000 individuals. 
(2)Hearing loss is the second leading service-connected disability for veterans from all periods of service, accounting for almost 702,000 individuals. 
(3)Since fiscal year 1999, the number of veterans with service-connected disability for tinnitus has increased by an average rate of 17 percent each year. 
(4)The number of tinnitus disabilities has grown from 128,600 in fiscal year 1999 to 840,900 in fiscal year 2011, an increase of more than 500 percent. 
3.Presumption of service-connection for hearing loss and tinnitus 
(a)Presumption 
(1)In generalSubchapter II of chapter 11 of title 38, United States Code, is amended by adding at the end the following new section: 
 
1119.Presumption of service connection for hearing loss associated with particular military occupational specialties or combat service 
(a)In general 
(1)For purposes of section 1110 of this title, and subject to section 1113 of this title, diagnosed hearing loss, tinnitus, or both of a veteran described in paragraph (2) shall be considered to have been incurred in or aggravated by the service of the veteran, notwithstanding that there is no record of evidence of such hearing loss or tinnitus, as the case may be, during the period of such service. 
(2)A veteran described in this paragraph is a veteran who while on active military, naval, or air service— 
(A)was assigned to a military occupational specialty or equivalent described in subsection (b); or 
(B)served in combat against a hostile force during a period of hostilities (as defined in section 1712A(a)(2)(B) of this title). 
(b)Military occupational specialtyA military occupational specialty or equivalent referred to in subsection (a)(2)(A) is a military occupational specialty or equivalent, if any, that the Secretary determines in regulations prescribed under this section in which individuals assigned to such military occupational specialty or equivalent in the active military, naval, or air service are or were likely to be exposed to a sufficiently high level of acoustic trauma as to result in permanent hearing loss, tinnitus, or both. 
(c)Determination 
(1)If the Secretary determines under subsection (b) that a presumption of service connection is warranted for a military occupational specialty or equivalent, the Secretary, not later than 60 days after the date of the determination, shall issue proposed regulations setting forth the Secretary’s determination. 
(2)If the Secretary determines under subsection (b) that a presumption of service connection is not warranted for a military occupational specialty or equivalent, the Secretary, not later than 60 days after the date of the determination, shall— 
(A)publish the determination in the Federal Register; and 
(B)submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report on the determination, including a justification for the determination.. 
(2)Clerical amendmentThe table of sections at the beginning of chapter 11 of such title is amended by inserting after the item relating to section 1118 the following new item: 
 
 
1119. Presumption of service connection for hearing loss associated with particular military occupational specialties or combat service.. 
(b)Presumption rebuttableSection 1113 of title 38, United States Code, is amended by striking or 1118 each place it appears and inserting 1118, or 1119. 
(c)Presumption during peacetime serviceSection 1137 of title 38, United States Code, is amended by striking and 1113 and inserting 1113, and 1119. 
(d)Effective dateSection 1119 of title 38, United States Code, as added by subsection (a)(1), shall apply with respect to a claim for compensation made on or after the date that is 60 days after the date on which the Secretary prescribes regulations pursuant to subsection (c)(1) of such section. 
 
